Appeal from an order denying an application (1) to transfer an action from the City Court of the City of New York to the Supreme Court, Kings County, (2) for leave to serve an amended complaint so as to allege damages in greater amounts, and (3) for leave to serve a supplemental bill of particulars. The action was brought to recover damages (a) for personal injuries alleged to have been received by appellant Elizabeth Knoff, and appellant Frank Knoff, her husband, in a collision between motor vehicles, (b) for medical expenses and loss of the wife’s services, and (e) for injuries to the motor vehicle of appellant Frank Knoff. Order reversed, without costs, and application granted, without costs, to the extent (1) of transferring the action to the Supreme Court, Kings County, (2) of granting leave to serve an amended complaint so as to allege damages in a greater amount on behalf of appellant Elizabeth Knoff and on behalf of appellant Frank Knoff for his cause of action for medical expenses and loss of services, incidental to his wife’s injuries, and (3) granting leave to serve a supplemental bill of particulars. The amended complaint and the supplemental bill are to be served, if appellants be so advised, within 10 days after entry of the order hereon. The showing of the appellant wife, supported by an affidavit of a thoracic surgeon who was attending her, warrants transfer of the action so that she may be sufficiently recompensed. Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur. Settle order on notice.